DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status
Acknowledgement is made of the amendment filed 05/06/2022 which amended claims 1, 7 and 13. Claims 1, 7 and 13 are currently pending in the application for patent.

Allowable Subject Matter
Claims 1, 7 and 13 are allowed.
The following is an examiner’s statement of reasons for allowance.
In regards to claim 1, the prior art of record, whether taken alone or in combination, fails to teach, suggest or render obvious determining by the projection system a first image value associated with the first rectified image; determining by the projection system a second image value associated with the second rectified image; determining by the projection system a correction level of the current keystone correction parameters based on the first image value and the second image value; and in response to the correction level exceeding a threshold, computing new keystone correction parameters based on the second rectified image.
These limitations in combination with the other limitations of claim 1 renders the claim non-obvious over the prior art of record.
In regards to claim 7, the prior art of record, whether taken alone or in combination, fails to teach, suggest or render obvious determining a first image value associated with the first rectified image; determining a second image value associated with the second rectified image; determining a correction level of the current keystone correction parameters based on the first image value and the second image value; and in response to the correction level exceeding a threshold, computing new keystone correction parameters based on the second rectified image.
These limitations in combination with the other limitations of claim 7 renders the claim non-obvious over the prior art of record.
In regards to claim 13, the prior art of record, whether taken alone or in combination, fails to teach, suggest or render obvious determining a correction level by comparing a first image value associated with the first image of the first rectified image to a second image value associated with the second image of the second rectified image; rectifying a third image to be projected using the current keystone correction parameters to generate a third rectified image in response to the correction level at or within a threshold; computing new keystone correction parameters in response to the correction level exceeding the threshold and rectifying the third image to be projected using the new keystone correction parameters to generate the third rectified image.
These limitations in combination with the other limitations of claim 13 renders the claim non-obvious over the prior art of record.

As it pertains to claim 1 and 7, Sukthankar (US 6,753,907) discloses a projection system (Figure 1) configured to perform automatic keystone correction (see Abstract; wherein it is disclosed that the present invention provides automatic correction of any distortions produced when computer projection displays are misaligned with respect to the projection surface (such as keystoning)), the projection system (Figure 1) comprising:
a projector (Figure 1; Projector 12);
at least one processor (Figure 1; Computer 10); and
a computer readable medium storing software instructions that when executed by the at least one processor (Figure 1; Computer 10) cause the automatic keystone correction to be performed (see at least Column 2, Lines 43-65; wherein it is disclosed that the computer 10 has a local connected components algorithm as well as standard computer vision algorithms, which inherently must be stored on a computer readable storage medium, which is used in order to automatically correct distorted projected image), the automatic keystone correction comprising:
computing a depth image of the projection surface (see Column 3, Lines 22-24 and Column 4, Lines 8-24; wherein the depth image comes as a result of the captured image of the computer display generated by computer 10, projected by projector 12 and captured by uncalibrated camera 18. Specifically, the computer 10 projects an image depicting several calibration regions, and the system automatically identifies the locations of these regions in the camera image. From these correspondences, the system automatically computes the mapping between points in an image frame 38 and the corresponding points in a viewer image frame 40 camera image), based on a captured image and a projected pattern (see Column 4, Lines 8-24; wherein the image depicting several calibration regions is captured by the camera), wherein the depth image forms a two-dimensional quadrilateral (see Figures 4 and 5; Column 2, Lines 9-11, Column 4, Lines 8-24 and Column 5 Lines 8-11; wherein the projection of the computer display 38 is described as being a keystoned/arbitrary quadrilateral in the projected image frame 42);
computing current keystone correction parameters by determining a rectangle inside the two-dimensional quadrilateral and applying calibration parameters to the rectangle to identify points on the depth image (see Figure 5 and Figure 2; Step 32 as well as Column 5, Lines 8-27; wherein it is disclosed that a desired corrected image 20 is a largest rectangle with an appropriate aspect ratio to fit within the quadrilateral shape of the projected computer display to provide a corrected image 20 [see figure 5 wherein the points are the three corners of corrected image 20 which are in contact with the quadrilateral shape], yielding the best viewing experience, and given the desired size and location of the corrected image 20, standard computer vision techniques are used to compute a mapping S that scales and shifts the application image 14, wherein the necessary pre-warping transformation W (Current Keystone Correction Parameters) is computed from the two known transformations S and P:W=            
                
                    
                        P
                    
                    
                        -
                        1
                    
                
                S
            
        )
rectifying a first image to be projected using the current keystone correction parameters to generate a first rectified image (see Figure 5 and Figure 2; Step 34 as well as Column 5, Lines 28-34; wherein it is disclosed that the pre-warped image 44 (first rectified image) is created from the application image 14 (first image) using the transformation W and is intended for projection through an off-center projector 12);
projecting, by the projector (Figure 1; Projector 12), the first rectified image on a projection surface (see Figures 1, 2 and 5; Column 5, Lines 28-38 and Column 5, Lines 11-15; wherein the off-center projector 12 is responsible for projecting a pre-warped image 44 onto the projection screen 16 such that the pre-warped image 44 is displayed in the projected image frame 42 as corrected image 20);
computing new keystone correction parameters based on the projected first rectified image (see Figure 2 and Figure 5; Step 36; Column 2, Lines 66-67, Column 3, Lines 1-20, Column 5, Lines 61-67 and Column 6, Lines 1-12; wherein it is detailed that steps 22-34 of the automatic keystone correction method may be continuously repeated via the automatic online recalibration step 36 in the event the camera 18 or projector 12 were accidentally moved during the course of the presentation and the system would automatically detect the disturbance by observing the discrepancy between the expected camera image (captured image of the projected first rectified image) and the observed camera images such that the pre-warp transformation W is automatically adjusted so that the projected image remains steady in spite of the motion)
rectifying a second image to be projected using the new keystone correction parameters to generate the second rectified image (see Figure 2 and Figure 5; Step 36; Column 2, Lines 66-67, Column 3, Lines 1-20, Column 5, Lines 61-67 and Column 6, Lines 1-12; wherein it is detailed that steps 22-34 of the automatic keystone correction method may be continuously repeated via the automatic online recalibration step 36 in the event the camera 18 or projector 12 were accidentally moved during the course of the presentation and the system would automatically detect the disturbance by observing the discrepancy between the expected camera image (captured image of the projected first rectified image) and the observed camera images such that the pre-warp transformation W is automatically adjusted so that the projected image remains steady in spite of the motion); and 
projecting, by the projector, the second rectified image on the projection surface (see Figure 2 and Figure 5; Step 36; Column 2, Lines 66-67, Column 3, Lines 1-20, Column 5, Lines 61-67 and Column 6, Lines 1-12; wherein it is detailed that steps 22-34 of the automatic keystone correction method may be continuously repeated via the automatic online recalibration step 36 in the event the camera 18 or projector 12 were accidentally moved during the course of the presentation and the system would automatically detect the disturbance by observing the discrepancy between the expected camera image (captured image of the projected first rectified image) and the observed camera images such that the pre-warp transformation W is automatically adjusted so that the projected image remains steady in spite of the motion, wherein the projected image appears to remain steady due to the second rectified image being projected).
As it pertains to claim 13, Sukthankar (US 6,753,907) discloses a method for automatic keystone correction in a projection system (see Abstract; wherein it is disclosed that the present invention provides automatic correction of any distortions produced when computer projection displays are misaligned with respect to the projection surface (such as keystoning)) comprising a projector (Figure 1; Projector 12) and a camera (Figure 1; Camera 18), the method comprising:
computing a depth image of the projection surface (see Column 3, Lines 22-24 and Column 4, Lines 8-24; wherein the depth image comes as a result of the captured image of the computer display generated by computer 10, projected by projector 12 and captured by uncalibrated camera 18. Specifically, the computer 10 projects an image depicting several calibration regions, and the system automatically identifies the locations of these regions in the camera image. From these correspondences, the system automatically computes the mapping between points in an image frame 38 and the corresponding points in a viewer image frame 40 camera image), based on a captured image and a projected pattern (see Column 4, Lines 8-24; wherein the image depicting several calibration regions is captured by the camera), wherein the depth image forms a two-dimensional quadrilateral (see Figures 4 and 5; Column 2, Lines 9-11, Column 4, Lines 8-24 and Column 5 Lines 8-11; wherein the projection of the computer display 38 is described as being a keystoned/arbitrary quadrilateral in the projected image frame 42);
computing current keystone correction parameters by determining a rectangle inside the two-dimensional quadrilateral and applying calibration parameters to the rectangle to identify points on the depth image (see Figure 5 and Figure 2; Step 32 as well as Column 5, Lines 8-27; wherein it is disclosed that a desired corrected image 20 is a largest rectangle with an appropriate aspect ratio to fit within the quadrilateral shape of the projected computer display to provide a corrected image 20 [see figure 5 wherein the points are the three corners of corrected image 20 which are in contact with the quadrilateral shape], yielding the best viewing experience, and given the desired size and location of the corrected image 20, standard computer vision techniques are used to compute a mapping S that scales and shifts the application image 14, wherein the necessary pre-warping transformation W (Current Keystone Correction Parameters) is computed from the two known transformations S and P:W=            
                
                    
                        P
                    
                    
                        -
                        1
                    
                
                S
            
        );
rectifying a first image to be projected using the current keystone correction parameters to generate a first rectified image (see Figure 5 and Figure 2; Step 34 as well as Column 5, Lines 28-34; wherein it is disclosed that the pre-warped image 44 (first rectified image) is created from the application image 14 (first image) using the transformation W and is intended for projection through an off-center projector 12);
projecting by the projector (Figure 1; Projector 12), the first rectified image on a projection surface (see Figures 1, 2 and 5; Column 5, Lines 28-38 and Column 5, Lines 11-15; wherein the off-center projector 12 is responsible for projecting a pre-warped image 44 onto the projection screen 16 such that the pre-warped image 44 is displayed in the projected image frame 42 as corrected image 20);
capturing by the camera (Figure 1; Camera 18), a first image of the first rectified image as projected on the projection surface (see Figure 2 and Figure 5; Step 36; Column 2, Lines 66-67, Column 3, Lines 1-20, Column 5, Lines 61-67 and Column 6, Lines 1-12; wherein it is detailed that steps 22-34 of the automatic keystone correction method may be continuously repeated via the automatic online recalibration step 36 in the event the camera 18 or projector 12 were accidentally moved during the course of the presentation and the system would automatically detect the disturbance by observing the discrepancy between the expected camera image (captured image of the projected first rectified image) and the observed camera images such that the pre-warp transformation W is automatically adjusted so that the projected image remains steady in spite of the motion);
rectifying a second image to be projected using current keystone correction parameters to generate a second rectified image (see Figure 2 and Figure 5; Step 36; Column 2, Lines 66-67, Column 3, Lines 1-20, Column 5, Lines 61-67 and Column 6, Lines 1-12; wherein it is detailed that steps 22-34 of the automatic keystone correction method may be continuously repeated via the automatic online recalibration step 36 in the event the camera 18 or projector 12 were accidentally moved during the course of the presentation and the system would automatically detect the disturbance by observing the discrepancy between the expected camera image (captured image of the projected first rectified image) and the observed camera images such that the pre-warp transformation W is automatically adjusted so that the projected image remains steady in spite of the motion. That is, in the event the projector or camera is not moved the pre-warp transformation W [current keystone correction parameters] would remain the same from the projection of one frame to the next, thereby a second rectified image is projected using the same or current keystone correction parameters as the preceding first rectified image/preceding projected image frame(s));
projecting by the projector (Figure 1; Projector 12), the second rectified image on a projection surface (see Figures 1, 2 and 5; Column 5, Lines 28-38, Column 5, Lines 11-15, Lines 61-67 and Column 6, Lines 1-12; wherein the off-center projector 12 is responsible for projecting a pre-warped image 44 onto the projection screen 16 such that the pre-warped image 44 is displayed in the projected image frame 42 as corrected image 20 and wherein the automatic keystone correction method is continuously repeated such that the projection of said pre-warped image 44 is performed continuously in a loop such that the various frames of a projected image (first and second rectified images) appear to remain steady on a projection surface);
capturing, by the camera (Figure 1; Camera 18), a second image of the second rectified image as projected on the projection surface (see Figure 2 and Figure 5; Step 36; Column 2, Lines 66-67, Column 3, Lines 1-20, Column 5, Lines 61-67 and Column 6, Lines 1-12; wherein it is detailed that steps 22-34 of the automatic keystone correction method may be continuously repeated via the automatic online recalibration step 36 in the event the camera 18 or projector 12 were accidentally moved during the course of the presentation and the system would automatically detect the disturbance by observing the discrepancy between the expected camera image (captured image of the projected first rectified image) and the observed camera images such that the pre-warp transformation W is automatically adjusted so that the projected image remains steady in spite of the motion);
determining whether or not current keystone correction parameters are providing sufficient keystone correction by comparing the first image of the first rectified image to the second image of the second rectified image (see Figure 2 and Figure 5; Step 36; Column 2, Lines 66-67, Column 3, Lines 1-20, Column 5, Lines 61-67 and Column 6, Lines 1-12; wherein it is detailed that steps 22-34 of the automatic keystone correction method may be continuously repeated via the automatic online recalibration step 36 in the event the camera 18 or projector 12 were accidentally moved during the course of the presentation and the system would automatically detect the disturbance by observing the discrepancy between the expected camera image (captured image of the projected first rectified image) and the observed camera images such that the pre-warp transformation W is automatically adjusted so that the projected image remains steady in spite of the motion. That is, through the image captured by camera 18 the system would determine if an expected camera image and an observed camera image match. If the expected camera image and observed image match then the pre-warp transformation which was previously applied would continue to be applied, if the expected camera image and observed camera image do not match then the pre-warp transformation W would be adjusted/changed from that which was previously applied in order to ensure that the projected image remains steady);
rectifying a third image to be projected using the current keystone correction parameters to generate a third rectified image if the current keystone correction parameters are providing sufficient keystone correction (see Figure 2 and Figure 5; Step 36; Column 2, Lines 66-67, Column 3, Lines 1-20, Column 5, Lines 61-67 and Column 6, Lines 1-12; wherein it is detailed that steps 22-34 of the automatic keystone correction method may be continuously repeated via the automatic online recalibration step 36 in the event the camera 18 or projector 12 were accidentally moved during the course of the presentation and the system would automatically detect the disturbance by observing the discrepancy between the expected camera image (captured image of the projected first rectified image) and the observed camera images such that the pre-warp transformation W is automatically adjusted so that the projected image remains steady in spite of the motion. That is, in the event the projector or camera is not moved the pre-warp transformation W [current keystone correction parameters] would remain the same from the projection of one frame to the next, thereby a third rectified image is projected using the same or current keystone correction parameters as the preceding second rectified image/preceding projected image frame(s));
computing new keystone correction parameters if the current keystone correction parameters are not providing sufficient keystone correction and rectifying the third image to be projected using the new keystone correction parameters to generate the third rectified image (see Figure 2 and Figure 5; Step 36; Column 2, Lines 66-67, Column 3, Lines 1-20, Column 5, Lines 61-67 and Column 6, Lines 1-12; wherein it is detailed that steps 22-34 of the automatic keystone correction method may be continuously repeated via the automatic online recalibration step 36 in the event the camera 18 or projector 12 were accidentally moved during the course of the presentation and the system would automatically detect the disturbance by observing the discrepancy between the expected camera image (captured image of the projected first rectified image) and the observed camera images such that the pre-warp transformation W is automatically adjusted so that the projected image remains steady in spite of the motion. That is, in the event the projector or camera is moved the pre-warp transformation W [current keystone correction parameters] would be adjusted/changed from the projection of one frame to the next, thereby a third rectified image is projected using keystone correction parameters differing from the current keystone correction parameters which were used by the preceding second rectified image/preceding projected image frame(s)); and 
projecting by the projector (Figure 1; Projector 12), the third rectified image on the projection surface (see Figures 1, 2 and 5; Column 5, Lines 28-38, Column 5, Lines 11-15, Lines 61-67 and Column 6, Lines 1-12; wherein the off-center projector 12 is responsible for projecting a pre-warped image 44 onto the projection screen 16 such that the pre-warped image 44 is displayed in the projected image frame 42 as corrected image 20 and wherein the automatic keystone correction method is continuously repeated such that the projection of said pre-warped image 44 is performed continuously in a loop such that the various frames of a projected image (first, second and third rectified images) appear to remain steady on a projection surface).
As the applicant has stated in the arguments filed 05/06/2022 while Sukthankar does disclose determining whether or not current keystone correction parameters are providing sufficient keystone correction based on a repetition of the method disclosed in Sukthankar, Sukthankar's method does not disclose determining first and second image values associated with the first and second images and then using those image values to determine a correction level. Moreover, Sukthankar does not disclose a threshold and computing new keystone correction parameters when the correction level exceeds the threshold.
Claims 1, 7 and 13 are non-obvious over the prior art of record and are hereby indicated as allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER A LAMB II whose telephone number is (571)270-0648. The examiner can normally be reached Monday-Friday 10am - 5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Minh-Toan Ton can be reached on (571) 272-2303. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/CHRISTOPHER A LAMB II/Examiner, Art Unit 2882